     Case 5:18-cr-00025-DCB-LRA Document 38 Filed 07/23/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION
MICHELLE HAWKINS
v.                                          CASE NO. 5:18-cr-25-DCB-LRA-1
UNITED STATES OF AMERICA
                                    ORDER

      This matter is before the Court on Michelle Hawkins

(“Hawkins”)’s Motion for Compassionate Release pursuant to 18

U.S.C. § 3582(c)(1)(A). [ECF No. 32]. According to the Federal

Bureau of Prisons, Hawkins was released from custody on May 27,

2020. 1 Therefore, her request for Compassionate Release is moot.

See United States v. Larkin, 2020 WL 3129023, at *2 (D. Nev.

Jun. 12, 2020)(finding motion for compassionate release moot

because the defendant was no longer within the environment of a

correctional facility).

      Accordingly,

      IT IS HEREBY ORDERED that Michelle Hawkins’ Motion for

Compassionate Release [ECF No. 32] is DENIED AS MOOT.

      SO ORDERED this the 22nd day of July, 2020.

                                            ___/s/ David Bramlette_______
                                             UNITED STATES DISTRICT JUDGE


1 See Federal Bureau of Prisons, Find and Inmate,
https://www.bop.gov/inmateloc/ (last accessed July 22, 2020).

                                      1
